Exhibit 10.2
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
AMENDMENT NO. 3 TO
AMENDED AND RESTATED DISTRIBUTION AGREEMENT
     This is Amendment No. 3 (this “Amendment”) to the Amended and Restated
Distribution Agreement, effective as of February 28, 2007, between The Medicines
Company, a Delaware corporation with offices at 8 Campus Drive, Parsippany, NJ
07054 (“TMC”), and Integrated Commercialization Solutions, Inc., a California
corporation with offices at 3101 Gaylord Parkway, Frisco, TX 75034 (the
“Distributor”). This Amendment is effective as of August 12, 2009 (the
“Effective Date”).
Recitals
     WHEREAS, TMC and Distributor are parties to the Amended and Restated
Distribution Agreement, dated February 28, 2007, as amended by Amendment No. 1
dated November 7, 2007 and Amendment No. 2 dated October 1, 2008 (as amended,
the “Agreement”), under which Distributor distributes TMC’s products ANGIOMAX®
(bivalirudin) and Cleviprex® (clevidipine butyrate).; and
     WHEREAS, the parties now desire to amend the Agreement as more fully set
forth herein;
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt of which are hereby acknowledged, the parties agree as follows:
     1. Defined Terms. Capitalized terms that are not defined in this Amendment
shall have the meanings given to them in the Agreement.
     2. Payment by Distributor for Product Orders. Section 5.1 of the Agreement
is deleted in its entirety and replaced with the following:
Payment by Distributor for Product Orders. Distributor agrees to pay for each
Product unit based on the purchase price schedule in Exhibit B, which may be
amended from time to time at TMC’s sale discretion. Distributor’s terms of
payment shall be (a) [**]. Should TMC discontinue the Drop Ship Channel and
implement a Direct Channel model for all customers, the [**]%/30 days terms will
be discontinued to the Distributor. Distributor shall be entitled to four
(4) float days for all payments made by electronic fund transfers to the TMC
lockbox account.

  Account Name:   The Medicines Company     Bank Name:   JP Morgan Chase Bank
New York, NY 01004     Account No.:   [**]     FED ABA No.:   [**]

3. Effect of Amendment. Except as expressly provided in this Amendment, the
Agreement will continue in full force according to its terms. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Effective Date.

                  The Medicines Company       Integrated Commercialization
Solutions, Inc.
 
               
By:
  /s/ John F. Riggs       By:   /s/ Doug Cook
 
               
Name:
  John F. Riggs       Name:   Doug Cook
Title:
  VP Global Contracting & Pricing Integrity       Title:   VP, Distribution
Services

 